Title: Board of Visitors, University of Virginia, 5 October 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Thursday, Oct. 5th. The board met pursuant to adjournment: present the same members as yesterday.
                        Resolved that a Secretary to the board of Visitors shall be appointed, whose salary shall be two hundred
                            dollars per annum, payable quarterly.
                        Resolved that Nicholas P. Trist is appointed to the office of Secretary.
                        The board adjourned to tomorrow.
                        
                            
                                
                            
                        
                    